DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  Even if the claims could be interpreted as an abstract idea, there is evidence of a practical application, i.e. airframe inspection, and use of specific machines that are beyond generic computers, i.e. inspection devices and tracking subsystems.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 20 recite the limitation "the determination" in lines 7-8,9-10 and 16, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 16 recite the limitation "the measurement" in lines 8-9 and 10-11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 12 and 13 recite the limitation "the plurality of features" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the head height measurement" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the plurality of fasteners" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5,7-10,12-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20180170540 (Claybrough).
Regarding claim 1, Claybrough discloses a system for inspecting features of an airframe (fig. 4), the system comprising: a feature inspection device configured to measure an aspect of a first feature, i.e. the device that carries out the step of detecting the defects/ parameters of defects (page 6, paragraph 111); and a tracking subsystem configured to determine a position of the feature inspection device when the feature inspection device measures the aspect of the first feature by tracking the location to image the feature (page 5, paragraph 101, page 7, paragraph 126) and determining the location of the robot (page 6, paragraph 109), the system being configured to determine a position of the first feature on the airframe via the feature inspection device and the tracking subsystem (page 6, paragraph 109), the determination of the position of the first feature being independent from the measurement of the aspect of the first feature, since the position is found first without the use of the aspect of the first feature e(page 6, paragraph 109-111).  
Regarding claim 2, Claybrough discloses the tracking subsystem being further configured to determine an orientation of the feature inspection device (page 6, paragraph 109).  
Regarding claim 3, Claybrough discloses a plurality of tracking targets, the tracking subsystem being configured to determine the position of the feature inspection device via the plurality of tracking targets (page 5, paragraph 101).  
Regarding claim 4, Claybrough discloses the feature inspection device including a contactless scanner (page 3, paragraph 36) configured to measure aspects of at least two features simultaneously (page 6, paragraph 110). 
Regarding claim 5, Claybrough discloses the feature inspection device being configured to indicate a quality of a scan of the first feature by correcting for the qualities of the scan (page 6, paragraph 114).  
Regarding claim 7, Claybrough discloses a human machine interface (HMI) configured to visually indicate features of the plurality of features (page 7, paragraph 128) that do not meet manufacturing specifications, like a missing element (page 7, paragraph 121).  
Regarding claim 8, Claybrough discloses associating the measurement of the aspect of the first feature and the position of the first feature to engineering data, a model of the surface, corresponding to the first feature in a feature map (page 6, paragraph 119).  
Regarding claim 9, Claybrough discloses the system being scalable to include a plurality of feature inspection devices and a plurality of tracking subsystems (fig. 4, 14a-c).  
Regarding claim 10, Claybrough discloses the system being configured to be compatible with other feature inspection devices having a different type than a type of the feature inspection device (page 5, paragraph 80).  
Regarding claim 12, Claybrough discloses analyzing measurements and positions of the plurality of features to determine trends of non- conformance of the plurality of features to see if they are defects/ non-conformance to safety (page 7, paragraph 121).  
Regarding claim 13, Claybrough discloses generating a rework plan based on measurements and positions of the plurality of features by launching another automatic inspection based on the measurements and position of defects (page 7, paragraph 128).  
Regarding claim 14, Claybrough discloses the tracking subsystems including a plurality of photogrammetry motion tracking cameras positioned near the airframe (fig. 4, items 14a-c).
Regarding claim 15, Claybrough discloses determining a location of a skin quality defect of the airframe, i.e. “oil stain”, “corrosion” etc. (page 7, paragraph 121).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Claybrough in view of U.S. Patent Application Publication No. 20210089817 (Hafenrichter et al).
Regarding claim 6, Claybrough discloses all of the claimed elements as set forth above, and incorporated herein by reference.
Claybrough does not disclose expressly the tracking subsystem being further configured to determine a position of the airframe, the system being further configured to determine the position of the first feature relative to the airframe so that the position of the first feature is expressed according to an aircraft coordinate reference frame of the airframe.
Hafenrichter et al discloses the tracking subsystem being further configured to determine a position of the airframe, the system being further configured to determine the position of the first feature relative to the airframe so that the position of the first feature is expressed according to an aircraft coordinate reference frame of the airframe (page 9, paragraph 82).  
Claybrough and Hafenrichter et al are combinable because they are from the same field of endeavor, i.e. aircraft inspection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to represent position relative to the airplane.
The suggestion/motivation for doing so would have been to provide a more accurate system by allowing for the location to be found relative to the airplane that can move.
Therefore, it would have been obvious to combine the system of Claybrough with the coordinate system of Hafenrichter et al to obtain the invention as specified in claim 6.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Claybrough in view of U.S. Patent Application Publication NO. 20150314888 (Reid et al)
Regarding claim 11, Claybrough discloses all of the claimed elements as set forth above, and incorporated herein by reference.  Claybrough further discloses the feature inspection device being further configured to measure a plurality of additional aspects of the first feature, i.e. any of the parameters of the zones of interest (col. 6, lines 111).
Claybrough does not disclose expressly the aspect of the first feature being fastener head height.
Reid et al discloses the aspect of the first feature being fastener head height (page 16, paragraph 281).
Claybrough and Reid et al are combinable because they are from the same field of endeavor, i.e. inspection of aircrafts.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to monitor the head height.
The suggestion/motivation for doing so would have been to provide a safer system by monitoring all potential defects.
Therefore, it would have been obvious to combine the system of Claybrough with the head height monitoring of Reid et al to obtain the invention as specified in claim 11.

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claybrough in view of U.S. Patent Application Publication NO. 9612725 (Senesac).
Claim 16 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 16.  Claim 16 distinguishes from claim 1 only in that claim 16, is the system is for tracking a fabrication tool and the tracking subsystem monitors an aspect of the fabrication tool when the fabrication tool is used.  
Senesac et al discloses the system is for tracking a fabrication tool/ assembly tool (fig. 23) and the tracking subsystem monitors an aspect of the fabrication tool when the fabrication tool is used (fig. 24, col. 27, lines 24-29).  
Claybrough and Senesac et al are combinable because they are from the same field of endeavor, i.e. airplane defect detection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the detection in assembly tools.
The suggestion/motivation for doing so would have been to provide a more flexible, user friendly system by allowing multiple applications.
Therefore, it would have been obvious to combine the system of Claybrough with the use in assembly of Senesac to obtain the invention as specified in claim 16.
Regarding claim 17, Richter et al discloses monitoring an aspect of the fabrication tool includes determining a position of the fabrication tool when the fabrication tool is used by finding the positions of the areas of interest, in which the fabrication tool has fabricated the aircraft (col. 27, lines 10-15, fig. 1, item 107, 114, fig. 2, item 226).  
Regarding claim 18, Richter et al discloses monitoring an aspect of the fabrication tool includes measuring an output of the fabrication tool when the fabrication tool is used (col. 27, lines 9-17).  
Regarding claim 19, Richter et al discloses analyzing positions and outputs of the fabrication tool to determine trends of non-conforming usage of the fabrication tool (col. 27, lines 5-17).  

Allowable Subject Matter
Claim 20 contains allowable subject matter and would be allowed if amended to overcome the above 112 rejections.
Claim 20 contains allowable subject matter regarding a system for tracking a fabrication tool and inspecting fasteners of an airframe, the system comprising: a fastener inspection device including a contactless scanner configured to measure a head height of a first fastener; and a tracking subsystem including a plurality of cameras configured to be spaced apart from each other near the airframe, the tracking subsystem being configured to: measure an output of the fabrication tool when the fabrication tool is used to secure the first fastener to the airframe; determine a position and an orientation of the fastener inspection device when the fastener inspection device measures the head height of the first fastener; and determine a position of a skin quality defect of the airframe, the system being configured to: determine a position of the first fastener on the airframe via the fastener inspection device and the tracking subsystem, the determination of the position of the first fastener being independent from the head height measurement of the first fastener, analyze measurements and positions of the plurality of fasteners to determine trends of fastener non-conformance, and generate a rework plan based on the measurements and the positions of the plurality of fasteners.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/24/2022